Citation Nr: 1120506	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-13 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter is on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In this case, the Board determines that further development is necessary before the merits of the claims may be addressed.

The Veteran is claiming entitlement to a rating in excess of 50 percent for his service-connected PTSD.  Although the competent evidence reflects that his most recent VA examination for this disorder was in April 2010, the fact that a year has passed since then does not necessarily negate the probative value of the examination.  VAOPGCPREC 11-95 (1995) (the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted).  However, in a June 2010 statement, the Veteran asserted that his PTSD symptoms had worsened "over the past few months."  Similarly, at his hearing in January 2011, he stated that his symptoms were worse than they had been in the past.  See Hearing Transcript at 4.  

Although in neither case did the Veteran specifically identify/describe how his symptoms had worsened since the April 2010 VA examination, the Board concludes that such statements indicate a worsening in severity since the most recent VA examination.  Given the Veteran's contentions, as well as a desire to afford him the benefit of every reasonable doubt, a new VA examination is necessary in order to ascertain the current extent of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Next, the claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Jackson, Mississippi; however, as the claims file only includes treatment records from that facility dated up to November 2010, any additional records should be obtained. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Finally, at his April 2010 VA examination, as well as his hearing before the Board in January 2011, the Veteran has also asserted that he is unemployable due to his PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals of Veterans Claims held that a claim for a total rating for compensation based upon individual unemployability is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability.  Specifically, the claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of the initial claim or as a claim for an increase rating for a service-connected disability.  If a veteran asserts entitlement to a total rating for compensation based upon individual unemployability during the appeal of the claim for an increased rating, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  

It is true that the Veteran has previously submitted a claim for entitlement to TDIU.  However, this claim was most recently denied in January 2006, and before he submitted the claim currently on appeal.  The prior consideration of entitlement to TDIU does not abrogate his right to raise this issue in conjunction with his current claim.  Therefore, in view of Rice, the Board finds that the Veteran has raised the issue of entitlement to TDIU as part of his claim for a higher initial rating for his service-connected PTSD. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice in compliance with the VCAA and 38 C.F.R. § 3.159 that notifies him of what evidence he must show to support a claim for TDIU.

2. Obtain the Veteran's treatment records from the VA Medical Center in Jackson, Mississippi, since November 2010.  If the Veteran has undergone any private mental health treatment since November 2010, the RO should also attempt to acquire these records after obtaining the Veteran's permission to do so.  A record of any negative development should be included in the claims file.

3. Schedule the Veteran for an examination to determine the current nature and extent of his PTSD.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

The examiner should identify all current manifestations of the Veteran's PTSD.  To the extent possible, the manifestations of the service-connected PTSD should be distinguished from those of any other psychiatric disorder found to be present.

The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD, as well as assign a Global Assessment of Functioning (GAF) score for this disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The examiner must provide an opinion as to whether the Veteran's service-connected PTSD alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.

All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4.   Upon completion of the above, readjudicate the issue of entitlement to a disability rating in excess of 50 percent for PTSD, to include entitlement to a total disability evaluation based on individual unemployability.  Consideration of all evidence obtained since the issuance of the statement of the case in November 2010.  If the benefit sought on appeal (including the claim for TDIU) remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  The claim for TDIU should NOT be adjudicated as a new and separate claim.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


